Judgment, Supreme Court, Bronx County, rendered September 27, 1977, convicting defendant, on his plea of guilty of attempted murder in the second degree, and sentencing him thereupon to an indeterminate term of 4 to 12 years, affirmed. During the plea colloquy defendant was asked to state what he had done. He replied, "On March 29, 1977, I fired three shots at Mr. Falantano in his car.” Defendant now claims that his recital of the facts did not spell out an intent to commit murder, and that the court should have inquired further before accepting his plea. It is *654axiomatic that there is no uniform mandatory catechism for plea taking. (People v Nixon, 21 NY2d 338, 353.) The nature of the plea bargaining process is such that all the factors which entered into the bargain dictate a unique procedure each time. Among the circumstances which might alert a court to the fact that the defendant’s plea is inappropriate would be "jEvidence of a dispute on the facts” (People v Francis, 38 NY2d 150, 153), where the defendant’s factual recital negated an essential element of the crime to which he pleaded. Here, defendant has not negated any element of the crime. Indeed, from his own admission that he fired three shots at the victim, one could readily infer an intent to commit murder. In a similar case, involving a plea also, where it was claimed that the defendant’s admissions did not show an intent to inflict serious physical injury, this court noted "To convict it is not necessary that there should be an explicit admission of such intent as distinct from a finding. Here the acts themselves bespeak the intent.” (People v Castro, 44 AD2d 808, affd 37 NY2d 818.) Likewise, in this case, defendant’s acts bespeak the intent. Where the record shows that the defendant "admitted committing the acts alleged and his intent” (to commit the crime to which he pleaded) "is 'readily inferrable’ from his statements regarding the circumstance of the crime” (People v McGowen, 42 NY2d 905, 906), the court is under no duty to make any further inquiry. It is quite clear that the defendant knew what he was doing when he pleaded guilty, and it is quite reasonable to infer that he intended to kill Mr. Falantano when, aiming the gun at his intended victim, he pulled the trigger three times. Concur—Lane and Sullivan, JJ.; Murphy, P. J., concurs in the result only; and Fein, J., dissents in the following memorandum.